Title: To James Madison from Edward Carrington, 20 February 1789
From: Carrington, Edward
To: Madison, James


My dear Sir,
Powhatan Feby. 20. 1789
I did myself the pleasure to write you from Richmond a few days ago: that letter, as well as this, will probably meet you at New York.
The Freindly disposition you have been pleased to entertain for me, and the consoling reflection that this has arisen upon an opinion that I, in some degree deserve your confidence, induce me to take the liberty of communicating to you a wish which I now have; and I do it with the less restraint as I am certain you will not understand it as meant to ask upon the score of the former, one tittle more than you may conceive to be warranted by the latter.
The weight of antifederalism in the District where I reside, being much greater, I beleive, than in any other part of the State, my prospects as to getting into the House of Representatives, forbad my putting it to the trial—indeed the preceeding choice of Electors gave decided proof upon this point: in the House of Representatives it would have been my choice to give my services to my country, at least in the first Stage of the Govt. This my zeal would have led me to, yet I am conscious that it is time for me to be done with desultory life, and in that manner has the public from time to time called for my services almost throughout my life; during the War it was my lot to Blend with my Military duties many extraneous toils, and some Trusts, and although one appointment which I held may be supposed to have been in its Nature emolumental, yet it was in a Manner forced upon me, and such were the terms upon which it was then established, that little or no pecuniary advantage could honestly result—in fact little or nothing did result to me from it. Whether I discharged the duties of the Office well, must be left to the decision of those under whom I served; whether I acted honestly must be refered to Mr. Burral the Commissioner with whome my Accounts have undergone a thorough investigation. There are sums of money yet due from sundry persons to the department, but they are for debts contracted in the Sales of the public property on Credit at the end of the War by proper Authority, and for some other transactions unavoidable in the Course of the business, all which is Noticed by Mr. Burral who has certifyed accordingly, exonerating me from having sums in my hands unaccounted for. I just mention these things as some kind of justification for the liberty I am taking with you. It is now my desire to render service under the New Govt. in some appointment which may be tolerably respectable and permanent, were I in New York I should avoid personal solicitation, but yet it would be necessary that my wishes be known to those who have the powers of appointment—being at a distance, excuse me for asking the favor of you to consider with yourself how far you can venture from your acquaintance with me, and general propriety to turn your attention to this object for me, at the same time let me entreat you to suffer my request to carry you to no lengths which you can not reconcile to perfect propriety.
It is as yet unknown what appointments will arise and therefore I cannot now signify a predelection for any one in particular—the head of the Customs at the port of Norfolk would however be desirable if attainable—but upon the whole I submit myself to your Judgement as events may occur. Here my dr sir I have communicated to you my wishes and must request the favor of you to do as you shall find proper upon every possible consideration. I am My dr sir with great sincerity Your Freind & Hl st.
Ed. Carrington
